Case 2:17-cr-20183-MAG-RSW ECF No. 512 filed 09/15/20          PageID.2662    Page 1 of 14




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


  UNITED STATES OF AMERICA,                     CRIMINAL NO. 17-20183

                      Plaintiff,                HON. MARK A. GOLDSMITH
  v.

  D-1      DARRICK BELL,
           A/K/A “TONE,” “BELL,”
  D-2      JANETTE GAGGO TAWFIK,
  D-3     SHELVIE LEWIS AVERY,
           A/K/A “Q,”
  D-4      TERRY PRUITT,
           A/K/A “T,”
  D-5      HAROLD LASHAWN NERO,
          A/K/A “NEPHEW,”
  D-6     MICHAEL ANTHONY RANDOL,
          A/K/A “MAN,”
  D-7     CHARLES THOMAS FORD JR.,
          A/K/A “CHUCK D,”
  D-8     JACK HANA YAKO,
  D-9     KEMAL GABRAIL,

                      Defendants.
                            /


  MOTION FOR CONTINUANCE AND FINDING EXCLUDABLE DELAY

          The government, with the concurrence of eight defendants, moves this Court

  for a finding under 18 U.S.C. § 3161(h)(7) of excludable delay, from the present trial

  date of January 11, 2021, to a trial date of May 24, 2021 as set by the Court. (ECF No.

  511).


                                            1
Case 2:17-cr-20183-MAG-RSW ECF No. 512 filed 09/15/20               PageID.2663      Page 2 of 14




                          BRIEF IN SUPPORT OF MOTION

         As a result of the unprecedented and exigent circumstances created by COVID-

  19 and related coronavirus health conditions throughout the United States and

  numerous foreign countries, the parties requested and the Court held a telephone status

  conference on April 28, 2020. The parties, with the exception of Defendant Harold

  Nero, agreed that the COVID-19 pandemic necessitated a new trial date. The parties

  briefed the issue, and after reviewing the briefs, the Court issued its order adjourning

  an earlier trial date, finding excludable delay, and setting the present trial date of January

  11, 2021. (ECF No. 487).

         The continuing COVID-19 pandemic caused the parties to request another

  telephonic status conference, which the Court held on September 8, 2020. The

  government proposed a new date in March 2021 and certain defense counsel suggested

  a date in May 2021. As before, eight of nine defendants, through counsel, agreed to a

  new trial date, waived their Speedy Trial Act rights, and submitted a stipulation and

  proposed order. The Court entered an order and set a new trial date of May 24, 2021,

  and excluded the time from the prior date of January 11, 2021. (ECF No. 511).

         One defendant—Lashawn Nero—refused to waive his Speedy Trial Act rights.

  Nero has a pending motion and has joined in several other pending motions.




                                                2
Case 2:17-cr-20183-MAG-RSW ECF No. 512 filed 09/15/20              PageID.2664   Page 3 of 14




  I.    FACTS

  The prior dates

        Much of this background has been set out previously. (See ECF No. 478: Motion

  for Continuance and Finding Excludable Delay). The government repeats those facts

  here for convenience, supplemented by subsequent events.

        Defendants appeared and were arraigned at different times on the pending

  superseding indictment: (1) Kemal Gabrail on August 25, 2017; (2) Jack Hana Yako on

  August 28, 2017; (3) Charles Thomas Ford, Jr. on September 5, 2017; (4) Harold

  Lashawn Nero on September 28, 2017; (5) Janette Gaggo Tawfik on October 4, 2017;

  (6) Terry Pruitt on October 5, 2017; (7) Michael Anthony Randol on October 6, 2017;

  (8) Shelvie Lewis Avery on October 10, 2017; Darrick Bell on August 1, 2019. Bell was

  the last defendant to make his initial appearance in the case.

        As a result of the complex discovery, the parties stipulated and agreed to waive

  the period from May 23, 2017 to November 14, 2017.

        On November 14, 2017, the court held a status conference with Defendants and

  the government to address the rate of video review and speedy trial issues. The parties

  agreed that the government would provide defense counsel with Review Lists beginning

  on February 14, 2018, and then on May 14, 2018, continuing every 90 days as needed

  to complete the review. (ECF No. 171: Stipulation and Order for Discovery Procedures

  and Excludable Delay, Pg ID 482-83). The parties agreed to exclude the time from


                                              3
Case 2:17-cr-20183-MAG-RSW ECF No. 512 filed 09/15/20           PageID.2665     Page 4 of 14




  November 14, 2017 to the May 23, 2018 status conference. (Id. at Pg ID 483). The

  government timely provided the first Review List with 567 events.

        On April 24, 2018 the parties filed a joint statement on the status of discovery,

  and all Defendants estimated that they would not be prepared for trial until “the fall of

  2019.” (ECF No. 184: Joint Statement Regarding Discovery, Pg ID 582). The

  government provided the second Review List with 1,144 events on May 14, 2018.

        The Court held a second status conference on May 23, 2018. At the hearing,

  Tawfik, Pruitt, Yako, and Gabrail agreed to waive their speedy trial rights and to

  excludable delay through November 14, 2018. Nero and Randol refused to waive their

  speedy trial rights. And Avery and Ford did not have attorneys physically present and

  could not take a position on the record.

        On May 30, 2018, the government filed a motion for continuance and finding

  excludable delay. (ECF No. 191: Motion). And on June 28, 2018, the Court issued an

  order granting the government’s motion and finding excludable the period up to

  November 18, 2018. (ECF No. 200: Order).

        The Court held another status conference on November 14, 2018, where all

  defense counsel were present. Tawfik, Pruitt, Randol, Avery, Ford, Yako, and Gabrail

  agreed on the record to waive their rights under the Speed Trial Act and to excludable

  delay through the trial date of January 6, 2020, and to certain other dates for motion

  cut-off. Nero alone refused to waive his rights under the Speed Trial Act.


                                             4
Case 2:17-cr-20183-MAG-RSW ECF No. 512 filed 09/15/20           PageID.2666     Page 5 of 14




        On November 15, 2018, the government filed a motion for continuance and

  finding excludable delay. (ECF No. 250: Motion). And on February 5, 2019, the Court

  issued an order granting the government’s motion and finding excludable the period up

  to January 6, 2020. (ECF No. 273: Order).

        On September 11, 2019, the Court held another status conference with all parties

  present. November 1, 2019, this Court held a telephonic status conference, where the

  government and all defense counsel were present, including counsel for Bell, Tawfik

  Gaggo, Pruitt, Nero, Randol, Avery, Ford, Yako, and Gabrail. Defendants, except for

  Nero, through their counsel, agreed to waive their rights under the Speed Trial Act and

  to excludable delay through a new trial date of September 9, 2020. The parties discussed

  case management, discovery, and speedy trial issues before the Court. The parties

  agreed to other dates. Nero alone refused to waive his rights under the Speed Trial Act.

        On November 5, 2020, the government filed a motion to adjourn the trial date

  and for excludable delay. (ECF No. 366: Third Motion to Adjourn Trial Date and for

  Excludable Delay). On November 11, 2020, Nero responded. (ECF No. 371: Nero

  Response). That same day, the Court entered a stipulated order setting new dates,

  including a trial date of September 9, 2020, for all of the parties except Nero. (ECF No.

  453). On November 20, 2020, the Court granted the government’s motion for

  excludable delay as to Nero. (ECF No. 373: Order).




                                              5
Case 2:17-cr-20183-MAG-RSW ECF No. 512 filed 09/15/20           PageID.2667     Page 6 of 14




   The April 28, 2020 status conference

        On April 28, 2020, this Court held a telephonic status conference (the “April

  Status Conference”), where the government and all defense counsel were present,

  including counsel for Defendants Darrick Bell, Janette Tawfik Gaggo, Terry Pruitt,

  Michael Randol, Shelvie Avery, Charles Ford, Jack Hana Yako, and Kemal Gabrail

  (collectively for these defendants, the “Defendants,” and with the government, the

  “parties”) and counsel for Harold Lashawn Nero (not included in the “Defendants”

  for purposes of the status conference). The parties discussed the COVID-19

  pandemic, the Administrative Office of the United States Courts Federal Judiciary

  COVID-19 Recovery Guidelines dated April 24, 2020, case management, discovery,

  the present September 9, 2020 trial date, and other trial issues before the Court.

        The parties and counsel for Nero agreed that the Court should set a series of

  pre-trial dates. See (ECF No. 453). The parties (except for Nero) agreed that there was

  good cause to adjourn the present trial date of September 9, 2020, for excludable delay,

  and for the Court to set a new trial date. (Id.). On May 6, 2020, the Court then entered

  a stipulated order excluding the time from September 9, 2020, and setting new dates,

  including a trial date of January 11, 2021. (ECF No. 453).

  The Court’s June 6, 2020 Order

        The government filed a motion for continuance and for excludable delay, citing

  the ongoing COVID-19 pandemic, the concurrence of all parties save Nero, and other


                                             6
Case 2:17-cr-20183-MAG-RSW ECF No. 512 filed 09/15/20           PageID.2668     Page 7 of 14




  factors. (ECF No. 478). Nero filed a response. (ECF No. 481).

         On June 6, 2020, Order granting the government’s motion for continuance and

  finding excludable delay. (EFC. No. 487). The Court made specific findings and set a

  new trial date of January 11, 2021. (Id.).

  The September 8, 2020 status conference

         On September 8, 2020, this Court held another telephonic status conference

  (the “September Status Conference”), where the government and all defense counsel

  were present. The parties discussed the ongoing COVID-19 pandemic, Administrative

  Order 20-AO-039, case management, the present January 11, 2021 trial date, and other

  trial issues before the Court. The government proposed a new date in March 2021 and

  certain defense counsel suggested a date in May 2021.

         As before, eight of nine defendants, through counsel, agreed to a new trial date,

  waived their Speedy Trial Act rights, and submitted a stipulation and proposed order.

  The Court entered an order and set a new trial date of May 24, 2021, and excluded the

  time from the prior date of January 11, 2021. (ECF No. 511). Nero did not concur,

  so the government filed this motion.

  II.    ARGUMENT

         As a result of the unprecedented and exigent circumstances created by COVID-

  19 and related coronavirus health conditions throughout the United States and

  numerous foreign countries and for the reasons stated in the parties’ joint request, the


                                               7
Case 2:17-cr-20183-MAG-RSW ECF No. 512 filed 09/15/20                PageID.2669     Page 8 of 14




  Court should set a new trial date in May 2021, and exclude the time from the prior date

  of January 11, 2021.

         The Speedy Trial Act requires commencement of trial within 70 non-excludable

  days from the later of the defendant’s first appearance or arraignment on indictment.

  See 18 U.S.C. § 3161(c)(1). In cases involving multiple defendants charged together,

  where “no severance has been granted, one speedy trial clock governs.” United States v.

  Cope, 312 F.3d 757, 776 (6th Cir. 2002). And “the excludable delay of one defendant is

  ascribed to that of all of his codefendants.” Id. at 776-77; see also United States v. Gardner,

  488 F.3d 700, 717 (6th Cir. 2007) (“A defendant’s excludable time also includes co-

  defendants’ excludable time.”). Another aspect of the speedy trial clock is that the clock

  re-starts upon the issuance of a superseding indictment. United States v. Smith, 510 F.

  App’x 390, 393-94 (6th Cir. 2013). The date from which to begin the calculation

  becomes the later of the new indictment or appearance of a defendant. Id. The present

  operative date is September 9, 2020 (the prior trial date).

         The Speedy Trial Act provides that a court may set a trial date outside of the

  Act’s 70-day rule “if the judge grant[s] such continuance on the basis of his findings

  that the ends of justice served by taking such action outweigh the best interest of the

  public and the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). And Section

  3161(h)(7)(A) does not require a defendant’s consent to the continuance. See United

  States v. Stewart, 628 F.3d 246, 254 (6th Cir. 2010).


                                                8
Case 2:17-cr-20183-MAG-RSW ECF No. 512 filed 09/15/20            PageID.2670     Page 9 of 14




        “To conduct a proper ends-of-justice analysis when granting a continuance, a

  district court must state in the record, either orally or in writing, its reasons for

  determining that granting the continuance outweighs the public’s and the defendant’s

  interest in a speedy trial, based on the factors set forth in (h)(7)(B).” United States v.

  Richardson, 681 F.3d 736, 739 (6th Cir. 2012). When granting an “ends of justice”

  continuance, a court may consider a number of factors, including complexity from the

  number of defendants or the nature of the prosecution, that it would make it

  unreasonable to expect adequate preparation for trial. See 18 U.S.C. § 3161(h)(7)(B); see

  also Richardson, 681 F.3d at 740 (“Defense counsel’s need for additional time to prepare

  an unusually complex case is an appropriate reason for granting a continuance.”).

        The ends of justice continuance fits. On September 8, 2020, this Court held a

  telephonic status conference, where the government and all defense counsel were

  present. These Defendants (again, except Nero), through their counsel, agreed to waive

  their rights under the Speed Trial Act and to excludable delay through a new trial date,

  which the Court set for May 24, 2021. They recognized that the failure to grant a

  continuance would deny them the reasonable time necessary for effective preparation,

  and “would likely to make a continuation of the proceeding impossible, or result in a

  miscarriage of justice,” given the extraordinary conditions discussed on the call and set

  for in detail in the parties’ stipulation. (ECF No. 511). The parties’ reasons apply with

  equal force to Nero. For ease of review, those reasons for the ends of justice


                                              9
Case 2:17-cr-20183-MAG-RSW ECF No. 512 filed 09/15/20          PageID.2671     Page 10 of 14




  continuance are:

     • The unprecedented and exigent circumstances created by COVID-19 and
       related coronavirus health conditions have created a health emergency
       throughout the United States and numerous foreign countries that has resulted
       in widespread societal disruption. On March 10, 2020, Governor Gretchen
       Whitmer announced a state of emergency following two confirmed cases of
       COVID-19 in Michigan. President Donald Trump declared a national state of
       emergency on March 13, 2020. COVID-19 has infected thousands of people
       across all fifty states, the District of Columbia, and Puerto Rico, resulting in
       numerous fatalities.

     • In order to slow the spread of the outbreak and lessen the load placed on our
       healthcare systems, various restrictions have been imposed on travel, access to
       public facilities, and government functions. As part of these efforts, on March
       13, 2020, this court postponed indefinitely most in-court proceedings,
       including trials, before district judges and magistrate judges in the Eastern
       District of Michigan in all criminal (and civil) cases and matters, and it
       postponed indefinitely all grand jury proceedings in the Eastern District of
       Michigan. See Administrative Order 20-AO-021. This Order also reflected the
       fact that the court cannot properly secure the presence of sufficient jurors and
       grand jurors in the courthouse without jeopardizing the health and safety of
       the prospective jurors, as well as the health and safety of court personnel. This
       Order further reflected the reality that the court staff, the Court Security
       Officers, and the Marshals Service could not operate or provide access to in-
       court proceedings without jeopardizing their health and safety.

     • On March 23, 2020, Governor Whitmer issued an order requiring Michigan
       residents to shelter in place. See www.michigan.gov/coronravirus; Executive
       Order 2020-21. On March 25, 2020, the U.S. District Courthouse for the
       Eastern District of Michigan in Detroit was closed indefinitely. On April 9,
       2020, Governor Whitmer issued extended and expanded the “Stay Home, Stay
       Safe” order. See id.; Executive Order 2020-42. On April 24, 2020, Governor
       Whitmer again extended and amended the “Stay Home, Stay Safe” order,
       indicating that the virus remains aggressive and persistent. See id.; Executive
       Order 2020-59 (to remain in effect until at least May 15, 2020). COVID-19
       has infected thousands of people across all fifty states, the District of
       Columbia, and Puerto Rico, resulting in over 3,500 fatalities in Michigan alone.


                                            10
Case 2:17-cr-20183-MAG-RSW ECF No. 512 filed 09/15/20           PageID.2672     Page 11 of 14




     • As a result, failure to grant a continuance would likely to make a continuation
       of the proceeding impossible, or result in a miscarriage of justice. See 18 U.S.C.
       § 3161(h)(7)(B)(i).

     • Although the court has issued a blanket determination of excludable delay for
       Speedy Trial purposes in 20-AO-21 and 20-A0-39 (dated July 21, 2020), the
       parties submit these additional case-specific reasons to supplement the reasons
       relied upon by the court in issuing that order, and request this Court to make
       case-specific findings supporting a determination of excludable delay.

     • These case-specific reasons include the inability of counsel for the defendant
       and for the government to adequately prepare for trial. The trial involves
       witnesses with high-risk factors, witnesses who must travel, putting themselves
       and others at risk. Defense counsel will also be delayed in meeting with clients
       to prepare for trial based the health emergency described above.

     • Due to the severe restrictions imposed on movement, meetings, and travel
       recommended by public health officials and required under Executive Orders,
       neither defense counsel nor counsel for the government are able to effectively
       review the discovery materials and prepare for trial. For example, most jail
       facilities have imposed severe restrictions on visitation and have imposed
       internal restrictions as well. As a result, for any detained defendant, there is
       little or no ability to meet with counsel to review the case for at least the next
       month. Counsel also have limited ability to access materials, visit and interview
       witnesses (including, if appropriate, expert witnesses), meet with government
       counsel, and review discovery materials in the custody of the government.
       Counsel for the government are similarly limited in their ability to meet with
       agents and witnesses, as well as to access material stored at government
       facilities. Further, counsel, U.S. Attorney’s Office personnel, and victim-
       witness specialists have been encouraged to telework and minimize personal
       contact to the greatest extent possible. Trial preparation necessarily involves
       close contact with colleagues, witnesses, and others.

     • On September 8, 2021, the court issued 20-AO-038 (REVISED), which stated
       that “[j]ury trials will commence on a date yet to be determined, and then only
       for critical criminal trials.” The court noted that: “Jury trials during the
       pandemic present unique challenges. Jury selection in all places of holding
       court in this District involve large jury venire pools. These pools often consist
       of many individuals in the categories identified by the CDC as being at risk,
       individuals involved in essential public functions, and individuals responsible
                                              11
Case 2:17-cr-20183-MAG-RSW ECF No. 512 filed 09/15/20           PageID.2673     Page 12 of 14




        for children unable to attend school or daycare due to the pandemic.
        Conventional courtroom layouts do not allow jury trial participants to adhere
        to the necessary precautions to reduce the possibility of exposure to the
        disease.” (Id.).

     • As a result, failure to grant this continuance would unreasonably deny counsel
       for the defendant and the attorney for the government the reasonable time
       necessary for effective preparation, taking into account the exercise of due
       diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

     • In addition, the Speedy Trial Act specifically (and automatically) excludes delay
       resulting from the unavailability of the defendant or an essential witness. See
       18 U.S.C. §§ 3161(h)(3)(A) (rendering excludable “[a]ny period of delay
       resulting from the absence or unavailability of the defendant or an essential
       witness”) & 3161(h)(4) (excluding “[a]ny period of delay resulting from the
       fact that the defendant is mentally incompetent or physically unable to stand
       trial”). The government has several out-of-state witnesses who are essential
       and may be rendered unavailable. In light of the restrictions on travel,
       movement, and public appearances, these provisions further support the
       exclusion of this time.

     • This open-ended continuance is warranted under the specific circumstances
       of this case, and such continuances are permitted under the law of this Circuit.
       See, e.g., United States v. Richardson, 681 F.3d 736, 743 (6th Cir. 2012); United
       States v. Sabino, 274 F.3d 1053, 1064-65 (6th Cir. 2001), amended in part on other
       grounds, 307 F.3d 446 (2002). This continuance is also in accordance with the
       Speedy Trial Act Plan of this District. See E.D. Mich. STA Plan ¶ 7(d)(3) (when
       continuance is open-ended, parties must “inform the court promptly when
       and if the circumstances that justify the continuance no longer exist” and must
       “file periodic reports”).

        In its June 11, 2020 opinion and order, the Court noted and specified many of

  the “grave public health concerns at stake.” (ECF No. 487, PageID.2521). These

  reasons continue to apply.

        Only Nero—despite all of the above—has refused to waive his speedy trial rights

  and agree to excludable delay.
                                             12
Case 2:17-cr-20183-MAG-RSW ECF No. 512 filed 09/15/20          PageID.2674     Page 13 of 14




  III.   CONCLUSION

         The Court should enter an order overruling Nero’s objections, and find that: (1)

  it is unreasonable given the extraordinary conditions set forth above to expect adequate

  preparation prior to May 24, 2021; (2) eight Defendants have agreed to exclude the time

  from January 11, 2021 through the trial date of May 24, 2021; (3) that period is

  excludable under the Speedy Trial Act; and (4) the ends of justice served by taking such

  action outweigh the best interest of the public and the objecting Defendant (Nero) in a

  speedy trial.


                                                 Respectfully submitted,

                                                 MATTHEW SCHNEIDER
                                                 United States Attorney

                                                 /s/ Jerome Gorgon
                                                 JEROME GORGON
                                                 Assistant United States Attorney
                                                 211 West Fort Street, Suite 2001
                                                 Detroit, Michigan 48226
                                                 (313) 226-9676
                                                 Jerome.gorgon@usdoj.gov
  Date: September 15, 2020




                                            13
Case 2:17-cr-20183-MAG-RSW ECF No. 512 filed 09/15/20          PageID.2675     Page 14 of 14




                            CERTIFICATION OF SERVICE

         I hereby certify that on September 15, 2020, I electronically filed the foregoing

  paper with the Clerk of the Court using the ECF system, which will send notification

  of such filing to all counsel of record.


                                                  /s/ Jerome Gorgon
                                                  JEROME GORGON
                                                  Assistant United States Attorney
                                                  211 West Fort Street, Suite 2001
                                                  Detroit, Michigan 48226
                                                  (313) 226-9676
                                                  Jerome.gorgon@usdoj.gov




                                             14
